Citation Nr: 0932499	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  97-15 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post traumatic stress 
disorder (PTSD) and depression.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1953 to 
July 1958 and from May 1984 to September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from respective June 1997 and August 2001 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Commonwealth of Puerto 
Rico, which, in pertinent part, denied entitlement to service 
connection for a nervous condition and PTSD.  Concerning the 
TDIU issue, in February 2003 the Board undertook additional 
development of the issue pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  On May 1, 2003, the United States 
Court of Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Accordingly, this issue is included in the 
current decision.  

The issues have been recharacterized to comport to the 
medical evidence of record.  

In January 1999 and April 2000 the claim for a nervous 
condition was remanded by the Board for additional 
development.  In a March 2003 decision, the Board denied 
service connection for a psychiatric disorder and PTSD.  

The Veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a September 2004 
Joint Motion to the Court, the parties requested that the 
Board decision be vacated and the issues remanded.  In a 
September 2004 Court order, the joint motion was granted, the 
Board's March 2003 decision was vacated, and the issues were 
remanded.  

The case was subsequently returned to the Board, which in 
February 2005 remanded the Veteran's current claims for 
additional development.  In July 2006 the Board denied the 
Veteran's current claims.  The Veteran again appealed the 
Board's decision to the Court which, in a September 17, 2008 
Judgment, entered judgment of the Memorandum Decision, 
vacating the Board's July 2006 decision that denied service 
connection for PTSD, a psychiatric disorder, and entitlement 
to TDIU and remanding the case for compliance with the terms 
of the Memorandum Decision.  

The Veteran submitted additional evidence that had not been 
considered by the RO to the Board in July 2009, along with a 
written waiver of initial RO consideration of that evidence.  
Thus, a remand pursuant to 38 C.F.R. § 20.1304 is not 
necessary.  See also Bernard v. Brown, 4 Vet. App. 384. 393 
(1993).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO.



FINDINGS OF FACT

1.  There is independent verification of a stressor in 
service to support the diagnosis of PTSD.  

2.  Resolving all doubt, the competent evidence shows a 
relationship between the current acquired psychiatric 
disability, to include PTSD and depression, and service.  


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD and 
depression, was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veteran's service connection claim for an acquired 
psychiatric disability, to include PTSD and depression, has 
been considered with respect to VA's duties to notify and 
assist.  Given the favorable outcome noted above, no 
conceivable prejudice to the Veteran could result from the 
grant of service connection.  See Bernard, 4 Vet. App. at 
393.

Analysis

The Veteran seeks service connection for an acquired 
psychiatric disability, to include PTSD and depression.  The 
Veteran contends that his acquired psychiatric disability is 
related to a robbery during active service during which he 
was shot in his low back and witnessed his friend and fellow 
serviceman fatally shot.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

However, establishment for service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 
128 (1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which requires that, for VA purposes, that 
all mental disorder diagnoses conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. 
§ 3.304(f).

If VA determines either that the veteran did not engage in 
combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a current acquired psychiatric disability, 
to include PTSD and depression.  A May 1996 private 
psychiatric evaluation report notes that the Veteran was 
given diagnoses of depressive and anxiety disorders, not 
otherwise specified (NOS), and PTSD, chronic.  A VA 
examination was conducted in October 1997, and notes that the 
Veteran has a depressive disorder, NOS.  A VA examination 
report dated in October 2000 notes that the Veteran was given 
a diagnosis of depressive disorder, NOS, and that he does not 
fulfill the diagnostic criteria for PTSD.  A February 2002 
private psychiatric evaluation report notes that the Veteran 
was given diagnoses of depressive disorder, NOS, and PTSD, 
chronic.  A VA examination dated in August 2005 notes that 
the Veteran was given a diagnosis of depressive disorder, 
NOS, and that he does not fulfill the diagnostic criteria for 
PTSD.  VA psychiatric treatment records dated in November 
2005 note that the Veteran was given diagnoses of 
schizophrenia, residual type, and prolonged PTSD.  A June 
2009 private psychological examination report notes that the 
Veteran suffers from PTSD and meets the diagnostic criterion 
contained in the DSM-IV.  

Since it has not been shown that the Veteran engaged in 
combat with the enemy, any alleged in-service stressors must 
be supported with credible evidence.  See Zarycki, 6 Vet. 
App. at 98.  The evidence corroborates that he experienced 
the stressful events that he alleges.  A private hospital 
record dated July 8, 1985, notes that the Veteran suffered a 
gunshot wound to his high back.  Likewise, untranslated 
police records dated July 8, 1985, are of record.  
Furthermore, the Veteran is service connected for scars, 
gunshot wound, left gluteus area and right lumbar area.  Both 
disabilities are evaluated as 0 percent disabling, effective 
March 17, 1988.  

Since there is credible supporting evidence that the claimed 
in-service stressor actually occurred, the determinative 
issue is whether there is medical evidence of a link between 
the current PTSD and the in-service stressor.  See Cohen, 10 
Vet. App. at 128.  

The June 2009 private psychological examination notes that 
the treating clinician reviewed the Veteran's claim file, 
including his four VA compensation and pension examination 
reports.  The clinician noted that she concurred with those 
professionals who have diagnosed the Veteran with PTSD, and 
believes that the Veteran's traumatic experience during the 
armed robbery while performing military service was the 
precipitant of his psychiatric problems.  The clinician 
opined that the Veteran did experience trauma during the 
armed robbery on July 7, 1985, sufficient to cause PTSD and 
that he does indeed have PTSD.  

A VA examination report dated in October 1997 notes that the 
Veteran's neuropsychiatric condition is not related to his 
service connected conditions.  Similarly, a May 2000 VA 
examination report notes that the Veteran's depressive 
disorder NOS is not as likely as not causally related to his 
service connected disabilities, nor is it aggravated by his 
service connected disabilities.  Finally, the August 2005 VA 
examination report notes that the Veteran's neuropsychiatric 
conditions, to include a depressive disorder NOS, are not due 
to, related to, caused by, nor secondary to, his military 
service.  

Despite the VA examination reports which indicate that the 
Veteran's neuropsychiatric condition, which none of the VA 
examiners found included PTSD, is not related to service or 
secondary to his service connected disabilities, there is 
equally compelling medical evidence of record that indicates 
that the Veteran has PTSD and that it is related to his 
traumatic experience during service.  At the very least, the 
evidence is in equipoise and any doubt is resolved in the 
Veteran's favor.  

Accordingly, service connection for an acquired psychiatric 
disability, to include PTSD and depression, is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include post traumatic stress disorder (PTSD) 
and depression is granted.  


REMAND

The Veteran seeks entitlement to TDIU.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).

Here, the Veteran is service-connected for a low back 
disability, which is currently rated as 60 percent disabling, 
and numerous other disabilities.  See 38 C.F.R. §§ 3.340.  
Although VA examinations of record have addressed whether the 
Veteran is employable based on his low back disability, there 
is no medical evidence of record addressing whether the 
Veteran is able to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
including his now service connected acquired psychiatric 
disability, to include PTSD and depression.  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine his 
employability.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran is 
unable to secure or follow a substantially 
gainful occupation as a result of service-
connected disabilities, including his now 
service-connected psychiatric disability 
to include PTSD and depression.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  A complete 
rationale must be provided for all 
opinions. 
 
2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim of 
entitlement to TDIU should then be 
readjudicated.  If the claim remains 
denied, the RO should issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


